In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-1943

A ARON L. E SPENSCHEID , et al.,
                                            Plaintiffs-Appellants,
                                v.

D IRECTS AT USA, LLC, et al.,
                                           Defendants-Appellees.


            Appeal from the United States District Court
               for the Western District of Wisconsin.
           No. 3:09-cv-625-bbc—Barbara B. Crabb, Judge.



    A RGUED D ECEMBER 7, 2012—D ECIDED F EBRUARY 4, 2013




  Before B AUER, P OSNER, and W ILLIAMS, Circuit Judges.
  P OSNER, Circuit Judge. The three appellants are the
named plaintiffs in a class action suit (actually a set of
such suits) to enforce the Fair Labor Standards Act and
parallel state laws governing minimum wages and over-
time. Only the supplemental state law claims were
brought as class actions, all under Rule 23(b)(3) of the
Federal Rules of Civil Procedure; the claim under the
FLSA is a “collective action” governed by section 16(b)
2                                               No. 12-1943

of that Act, 29 U.S.C. § 216(b), which allows an
employee to bring suit on behalf of all “similarly situ-
ated” employees. The relief sought, both under the col-
lective action and the class actions, is damages.
  The only difference of moment between the two types
of action is that in a collective action the members of
the class (of the “collective”) must opt into the suit to
be bound by the judgment or settlement in it, while in
a class action governed by Rule 23(b)(3) (a class
action seeking damages) they must opt out not to be
bound. That difference can have consequences, the
obvious one being the need to protect the right of
Rule 23(b)(3) class members to opt out. But none of the
consequences bears on this case. Indeed, despite the
difference between a collective action and a class action
and the absence from the collective-action section of
the Fair Labor Standards Act of the kind of detailed
procedural provisions found in Rule 23, see, e.g., O’Brien
v. Ed Donnelly Enterprises, Inc., 575 F.3d 567, 584 (6th
Cir. 2009), there isn’t a good reason to have different
standards for the certification of the two different types
of action, and the case law has largely merged the stan-
dards, though with some terminological differences.
See Alvarez v. City of Chicago, 605 F.3d 445, 449 (7th
Cir. 2010); Thiessen v. General Electric Capital Corp., 267
F.3d 1095, 1105 (10th Cir. 2001); Shushan v. University of
Colorado, 132 F.R.D. 263, 265-68 (D. Colo. 1990); but see
O’Brien v. Ed Donnelly Enterprises, Inc., supra, 575 F.3d at
584-86; Grayson v. K Mart Corp., 79 F.3d 1086, 1096
(11th Cir. 1996); see generally 7B Charles Alan Wright,
Arthur R. Miller & Mary K. Kane, Federal Practice and
No. 12-1943                                              3

Procedure § 1807, pp. 477-85 (3d ed. 2005). Simplification
is desirable in law, especially in the present context,
because joining a collective action and a class action or
actions in one suit, as in this case, is both common and,
we have held, permissible. Ervin v. OS Restaurant
Services, Inc., 632 F.3d 971, 974 (7th Cir. 2011).
  It is true that one function of the procedural
provisions in Rule 23 is to protect the rights of unnamed
class members, who need such protection because
unless they are permitted to and do opt out of the class
they will be bound by the judgment or settlement. In
contrast, collective actions bind only opt-ins. But the
provisions of Rule 23 are intended to promote efficiency
as well, American Pipe & Construction Co. v. Utah, 414
U.S. 538, 555-56 (1974); Committee Note to Subdivision
(b)(3) of 1966 Amendment to Rule 23, and in that regard
are as relevant to collective actions as to class actions.
And so we can, with no distortion of our analysis, treat
the entire set of suits before us as if it were a single
class action.
  The district judge certified several subclasses but later
decertified all of them, leaving the case to proceed as an
individual lawsuit by the three plaintiffs—who then
settled with the defendants, and so the suit was dis-
missed. But the settlement reserved the plaintiffs’
right to appeal the decertification, and they have
appealed, and in a ruling last August, reported at 688
F.3d 872, we rejected the defendants’ motion to dismiss
the appeal. The defendants had argued that the settling
plaintiffs had suffered no injury as a result of the denial
4                                               No. 12-1943

of certification and so the federal judiciary had lost juris-
diction of the case. We rejected their argument. The
plaintiffs had sought an incentive award (also known as
an “enhancement fee”) in the district court for their
services as class representatives, and the award was
contingent on certification of the class. We held that
the prospect of the award if the class was certified
gave them a tangible financial stake in getting the denial
of class certification revoked, and so entitled them to
appeal that denial. We now decide the appeal.
  The class (remember that we’re treating the FLSA
“collective” and the Rule 23 classes as a single class)
consists of 2341 technicians employed by defendant
DirectSat to install and repair home satellite dishes (we
can ignore the other defendant, DirectSat’s parent). These
technicians are more like independent contractors
than employees; they spend the work day installing
and repairing satellite equipment at customers’ homes
and are paid on a piece-rate basis—so many dollars
per job—rather than being paid a fixed hourly wage.
Nevertheless they are within the Act’s broad definition
of (covered) employees. See 29 U.S.C. §§ 203(e), (g);
United States v. Rosenwasser, 323 U.S. 360, 361-64 (1945);
Secretary of Labor v. Lauritzen, 835 F.2d 1529, 1536-38
(7th Cir. 1987); Brock v. Superior Care, Inc., 840 F.2d
1054, 1060 (2d Cir. 1988). They therefore are entitled to
be paid the federal minimum wage for every hour
they work, and 1.5 times their regular hourly wage for
every hour they work in excess of 40 hours a week, al-
though the parties disagree over how to calculate that
regular hourly wage. See 29 C.F.R. § 778.318.
No. 12-1943                                                 5

   The suit alleges that management compelled the techni-
cians to do work for which they were not compensated
at all, and also to work more than 40 hours a week
without being paid overtime for the additional hours.
For purposes of deciding the appeal we assume (of
course without deciding) that at a trial the plaintiffs
could prove that DirectSat’s policies violated the Fair
Labor Standards Act in these ways. Nevertheless the
district judge decertified the class (more precisely, the
subclasses into which she had divided the class) when it
became apparent that the trial plan submitted by the
plaintiffs was infeasible. The plaintiffs then settled. So
unless we reverse the decertification order, the case
is dead.
  There would have been no problem had the plaintiffs
been seeking just injunctive or declaratory relief,
because then the only issue would have been whether
DirectSat had acted unlawfully. But the plaintiffs
didn’t seek either form of relief (their lawyer says that
DirectSat has desisted from its principal violation,
though that would not be a defense to a declaratory or
injunctive action, United States v. W.T. Grant Co., 345
U.S. 629, 632-33 (1953); Friends of the Earth, Inc. v. Laidlaw
Environmental Services (TOC), Inc., 528 U.S. 167, 189-90
(2000))—only damages. And to determine damages
would, it turns out, require 2341 separate evidentiary
hearings, which might swamp the Western District of
Wisconsin with its two district judges. For it’s not as if
each technician worked from 8 a.m. to 5 p.m. and was
forbidden to take a lunch break and so worked a 45-hour
week (unless he missed one or more days because of
6                                               No. 12-1943

illness or some other reason) but was paid no overtime.
Then each technician’s damages could be computed
effortlessly, mechanically, from the number of days he
worked each week and his hourly wage. And when “it
appear[s] that the calculation of monetary relief will
be mechanical, formulaic, a task not for a trier of fact but
for a computer program, so that there is no need for
notice . . ., the district court can award that relief with-
out terminating the class action and leaving the class
members to their own devices.” Johnson v. Meriter Health
Services Employee Retirement Plan, 702 F.3d 364, 372 (7th
Cir. 2012). Nothing like that is possible here.
  The suit charges that DirectSat concealed its violations
by forbidding the technicians to record time spent on
certain tasks, such as calling customers, filling out paper-
work, and picking up tools from one of the company’s
warehouses. Remember that the technicians are paid on
a piece-rate system, which implies—since workers differ
in their effort and efficiency—that some, maybe many,
of the technicians may not work more than 40 hours a
week and may even work fewer hours; others may
work more than 40 hours a week. Variance would also
result from different technicians’ doing different tasks,
since it’s contended that the employer told them not
to report time spent on some of those tasks, though—
further complicating the problem of proof—some of
them reported that time anyway.
  The plaintiffs proposed to get around the problem of
variance by presenting testimony at trial from 42 “repre-
sentative” members of the class. Class counsel has not
No. 12-1943                                             7

explained in his briefs, and was unable to explain to us
at the oral argument though pressed repeatedly, how
these “representatives” were chosen—whether for
example they were volunteers, or perhaps selected by
class counsel after extensive interviews and hand picked
to magnify the damages sought by the class. There is
no suggestion that sampling methods used in statistical
analysis were employed to create a random sample of
class members to be the witnesses, or more precisely
random samples, each one composed of victims of a
particular type of alleged violation.
  And even if the 42, though not a random sample,
turned out by pure happenstance to be representative
in the sense that the number of hours they worked per
week on average when they should have been paid (or
paid more) but were not was equal to the average
number of hours of the entire class, this would not
enable the damages of any members of the class other
than the 42 to be calculated. To extrapolate from the
experience of the 42 to that of the 2341 would require
that all 2341 have done roughly the same amount of
work, including the same amount of overtime work,
and had been paid the same wage. See Reich v. Southern
Maryland Hospital, Inc., 43 F.3d 949, 952 (4th Cir. 1995);
Secretary of Labor v. DeSisto, 929 F.2d 789, 793 (1st Cir.
1991). No one thinks there was such uniformity. And if
for example the average number of overtime hours per
class member per week was 5, then awarding 5 x 1.5 x
hourly wage to a class member who had only 1 hour
of overtime would confer a windfall on him, while award-
8                                             No. 12-1943

ing the same amount of damages to a class member who
had 10 hours of overtime would (assuming the same
hourly wage) undercompensate him by half. The dif-
ferences would not be trivial, because the technicians’
average hourly rate was about $15.
  That’s just the beginning of the difficulty of computing
the damages of each class member. Consider the com-
plication created by the piece-rate system. When one
is paid by the job rather than by the hour, the hourly
wage varies from job to job and worker to worker.
Suppose the same job, for which the piece rate is $500,
is completed by one worker in 30 hours (and it is the
only job he does that week) and by another in 60 hours
(also in a week). The hourly wage of the first worker,
$16.67, will be well above the minimum wage, and as he
has no overtime either, he has no damages. The hourly
wage of the second worker, $8.33, is also above the mini-
mum wage, but he is entitled to 1.5 times that amount
for 20 of his 60 hours and thus to a total wage of
$583.10 (($8.33 x 40) + ($8.33 x 1.5 x 20)), making his
damages $83.10 if DirectSat paid him only $500 for
the job. The plaintiffs have not indicated how their
method of “representative” proof would enable these
workers to be separated when it came time to calculate
damages.
  Consider the further complication presented by a
worker who underreported his time, but did so, DirectSat
offers to prove, not under pressure by DirectSat but
because he wanted to impress the company with his
efficiency in the hope of obtaining a promotion or
No. 12-1943                                               9

maybe a better job elsewhere—or just to avoid being
laid off. The plaintiffs have not explained how their
representative proof would distinguish such benign
underreporting from unlawful conduct by DirectSat.
  A further complication is that the technicians have
no records of the amount of time they worked
but didn’t report on their time sheets. They are not like
lawyers, who record every bit of work they do for a
client, in 6-minute segments. The plaintiffs claim that
their records are incomplete because DirectSat told
them not to report all their time. But this if true does not
excuse them from having to establish the amount of the
unreported time. The “representative” proof they have
submitted does not do this. The unreported time for
each employee could be reconstructed from memory,
inferred from the particulars of the jobs the technicians
did, or estimated in other ways—any method that
enables the trier of fact to draw a “just and reasonable
inference” concerning the amount of time the employee
had worked would suffice. Urkinis-Negro v. American
Family Property Services, 616 F.3d 665, 669 and n. 2 (7th
Cir. 2010); Brown v. Family Dollar Stores of Indiana, LP,
534 F.3d 593, 595 (7th Cir. 2008); see Anderson v. Mt.
Clemens Pottery Co., 328 U.S. 680, 687 (1946). But what
can’t support an inference about the work time of thou-
sands of workers is evidence of the experience of a
small, unrepresentative sample of them.
  With no genuinely representative evidence having
been suggested by class counsel, 2341 separate
hearings loomed even if the district judge bifurcated
10                                              No. 12-1943

the proceedings—that is, scheduled separate, successive
trials on liability and damages, a common practice in
complex litigation. Bifurcation would not eliminate
variance in damages across class members, but once
liability is established damages claims can usually be
settled with the aid of a special master, and trials thus
avoided, Carnegie v. Household International, Inc., 376 F.3d
656, 661 (7th Cir. 2004); In re Visa Check/MasterMoney
Antitrust Litigation, 280 F.3d 124, 140-41 (2d Cir. 2001), as
in such cases as Jenkins v. Raymark Industries, Inc., 782
F.2d 468, 471 (5th Cir. 1986), and New York City Asbestos
Litigation, 142 F.R.D. 60 (E. & S.D.N.Y. 1992).
  The plaintiffs claimed that DirectSat’s management
had committed three separate types of violation of the
Fair Labor Standards Act and its state-law counter-
parts. The district judge proposed therefore not only
to bifurcate liability and damages but also, for purposes
of determining liability, to divide the class into three
subclasses (actually more, because of the different state
laws applicable to the class actions, as distinct from
the collective action, which of course was governed by
federal law; but we’ll ignore this wrinkle), corresponding
to the three types of violation:
     (a) plaintiffs who were denied overtime because
     they recorded a lunch break that they did not take
     or otherwise underreported hours they worked be-
     tween their first and last installation or service job
     of the day;
     (b) plaintiffs who were denied overtime because
     they were not compensated for work performed before
No. 12-1943                                                11

    their first installation or service job of the day
    or after their last installation or service job of the
    day; and
    (c) plaintiffs whose regular and overtime wages for
    nonproductive work were calculated improperly.
The judge asked the plaintiffs’ lawyer to propose a
specific plan for litigating the case within the framework
she had established. This was a reasonable request, Vega
v. T-Mobile USA, Inc., 564 F.3d 1256, 1278-79 and n. 20
(11th Cir. 2009); Zinser v. Accufix Research Institute, Inc.,
253 F.3d 1180, 1189 (9th Cir. 2001); 2 William B.
Rubenstein, Newberg on Class Actions § 4:79, pp. 309-17
(5th ed. 2012), given the difficulty of trying a class action.
  The plaintiffs responded rather truculently by
opposing bifurcation and subclasses and refusing to
suggest a feasible alternative, including a feasible
method of determining damages. Eventually they ex-
pressed grudging acquiescence in dividing the class into
subclasses but insisted that all the technicians were in
all the subclasses and that their unrepresentative “repre-
sentative” witnesses could therefore testify about the
violations challenged by all three subclasses. Yet they
acknowledged that it would “be difficult for Plaintiffs
to provide an objective framework for identifying each
class member within the current class definitions with-
out making individualized findings of liability.”
  They continue on appeal to labor under the misappre-
hension that testimony by 42 unrepresentative “rep-
resentative” witnesses, supplemented by other kinds
of evidence that they have been unable to specify,
12                                              No. 12-1943

would enable a rational determination of each class mem-
ber’s damages. They must think that like most class
action suits this one would not be tried—that if we
ordered a class or classes certified, DirectSat would
settle. That may be a realistic conjecture, but class
counsel cannot be permitted to force settlement by
refusing to agree to a reasonable method of trial
should settlement negotiations fail. Essentially they
asked the district judge to embark on a shapeless, free-
wheeling trial that would combine liability and damages
and would be virtually evidence-free so far as damages
were concerned.
  Although each class member claims to have lost several
thousand dollars as a result of DirectSat’s alleged viola-
tions, that isn’t enough to finance a modern federal law-
suit; and in such a case, where it is class treatment or
nothing, the district court must carefully explore the
possible ways of overcoming problems in calculating
individual damages. Yet there may be no way if for
example there are millions of class members each
harmed to a different extent (and many not harmed at
all). See, e.g., In re New Motor Vehicles Canadian Export
Antitrust Litigation, 522 F.3d 6, 28 (1st Cir. 2008). In
that event the suit may have to be limited to injunctive
relief, or nonlitigation remedies explored. This is not
so extreme a case; but if class counsel is incapable of
proposing a feasible litigation plan though asked to
do so, the judge’s duty is at an end. And that’s what
happened.
  The plaintiffs, or rather (to be realistic) class counsel,
have overlooked a promising alternative to class action
No. 12-1943                                                   13

treatment in a case such as this. That is to complain to
the Department of Labor, which enforces the Fair
Labor Standards Act and can obtain in a suit under the
Act the same monetary relief for the class members that
they could obtain in a class action suit were one feasible.
See 29 U.S.C. §§ 216(c), (e); 2 The Fair Labor Standards
Act § 17.V.E, p. 17-117 (Ellen C. Kearns ed., 2d ed. 2010).
The Department has brought large numbers of FLSA
enforcement actions, and is aided in doing so by being
able to supplement employees’ testimony with the
results of its own investigation of the employer. Laurent
Badoux, “Trends in Wage and Hour Litigation
Over Unpaid Work Time and the Precautions Employers
Should Take” 1-2, www.adp.com/workforce-management/
docs/whitepaper/trendsinwageandhourlitigation_052920
12.pdf; Mark Landler & Steven Greenhouse, “Solis Step-
ping Down as Labor Secretary,” New York Times, Jan. 9,
2013, www.nytimes.com/2013/01/10/business/solis-
stepping-down-as-labor-secretary.html (both visited
Jan. 11, 2013); Solis v. Best Miracle Corp., 709 F. Supp. 2d 843,
852 (C.D. Cal. 2010). Badoux reports that “in fiscal year
2011, for instance, the [Department of Labor] recovered
$225 million in back wages for employees, up 28% from
fiscal year 2010, and the largest amount collected in a
single fiscal year in [the Wage and Hour Division’s]
history.” We were unable at the oral argument to elicit
from class counsel an explanation for why he had not
considered this route.
  Finally, the plaintiffs challenge a ruling by the district
court barring them from raising certain additional claims.
Since they settled with the defendants—their sole interest
14                                             No. 12-1943

in this appeal being, as we said at the outset, the chance
of an incentive award if the class is certified—and we
have decided that the district court’s decertification
ruling was correct, their objection to the judge’s substan-
tive ruling is moot.
                                                A FFIRMED.




                           2-4-13